Title: To Thomas Jefferson from S. Thomas, 26 November 1807
From: Thomas, S.
To: Jefferson, Thomas


                                                
                            My dear friend,
                            East Town, November 26, 1807.
                        

                        The good Opinion I have of you and your administration while our Chief Magistrate induces me to trouble you with these lines as I wish my Country well and you my friend can you devise no means to git rid of so obnoxious a Character as Wilkinson has he not been conserned for a great many years with this notorious traytor Burr Only Sir look at it and then judge has he not ever since the happy Change been plotting with Burr and has he not been charged publicly of being in Spanish pay for years and the greatest Villian always turns State evidence first. Your Sincerely
                        
                            S. Thomas.
                        
                    